DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
Claim 1, lines 10-11, “channel an overcurrent” changes to “channel the overcurrent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1-3, 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Handy et al (USPN 2018/0145498).
	Regarding claim 1, Handy discloses a disconnection device for a high-voltage on-board power system of a motor vehicle (see figure 3) for disconnecting 
an overcurrent protection apparatus (a fuse 30) for interrupting an overcurrent flowing through the high-voltage line;
a first disconnection unit ( 20) formed by a first actuatable switch-off unit (40), wherein the first switch-off unit is designed to interrupt a flow of current through the first disconnection unit in the activated state (e.g. see par. 0027),
a second disconnection unit (50) formed by a second actuatable switch-off unit and the overcurrent protection apparatus (the fuse 30), wherein the second switch-off unit is designed to channel (shunting an overcurrent flowing the fuse 30) an overcurrent to the overcurrent protection apparatus interrupting the flow of current through the second disconnection unit in the activated state (see par 0021); and
a control unit (16) that, in order to disconnect the high-voltage line, is designed to activate at least the second switch-off unit  (40) in the case of an overcurrent flowing through the high- voltage line and to activate at least the first switch-off unit in the case of an event independent of an overcurrent (see par. 0027, figure 5).

Regarding claim 3, Handy discloses a first current measurement apparatus (46) for recording a current value of the current flowing through the high-voltage line, wherein the control unit is designed to detect the overcurrent on the basis of the recorded current value (see par. 0027, figure 5).
Regarding claim 18, Handy discloses a high-voltage on-board power system for a motor vehicle (an aircraft vehicle, see par. 0001, 0019), comprising: at least one high-voltage line in order to electrically connect high-voltage components  (60) of the high-voltage on-board power system; and at least one disconnection device (see figures 3).
Regarding claim 19, Handy discloses a motor vehicle (an aircraft system in figure 3) comprising a high-voltage on-board power system  (SSPC 20) .
Allowable Subject Matter
3.	Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836